United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1958
                                    ___________

Abdul Aziz,                             *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
University of Arkansas at Little Rock, *
                                        *
             Appellee.                  * [UNPUBLISHED]
                                        *
                                   ___________

                          Submitted: August 24, 1999
                              Filed: August 31, 1999
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Abdul Aziz appeals the district court’s1 denial of his motion under Fed. R. Civ.
P. 60(b)(1) for relief from an adverse grant of summary judgment. We review for
abuse of discretion, see Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988),
and finding none, we affirm.




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
       Because Aziz’s Rule 60(b)(1) motion alleged an error of law that could have
been raised on appeal from the underlying judgment, was not made within thirty days
of the underlying judgment, and only presented an issue previously rejected by the
district court, we conclude that the motion was properly denied. See Fox v. Brewer,
620 F.2d 177, 179-180 (8th Cir. 1980); Sanders, 862 F.2d at 169-170.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-